DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/18/2022 has been entered. Claims 1-6 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) and 112(f) rejection raised in the non-final Office action mailed on 12/29/2021. 
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 	Regarding claim 1, Applicant first argues that Whitcher does not disclose a PSA device. Examiner notes that Applicant’s claims require data acquisition for use with a PSA device, Applicant does not positively require a PSA device. Furthermore, Applicant requires an acquisition device for use with a “PSA type oxygen concentration device”. Examiner notes that Paragraph 0064 of Whitcher discloses the embodiments of the oxygen concentrator follows parameters of a pressure swing adsorption, and that the device itself is used to concentrate oxygen from ambient air, the same function as a PSA device. Accordingly, Examiner interprets the machine of Whitcher to be a “PSA type oxygen concentration device”. 
	In response to applicant's argument that Yu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yu relates to methods for acquiring, processing, extracting, and analyzing physiological information. Handling and processing physiological information is the crux of the novelty for both applicant’s instant invention and that of Yu, therefore, Examiner asserts that Yu is properly relied upon as analogous art in combination with Whitcher. 
In response to Applicant’s arguments regarding the 101 rejections, Examiner notes that Applicant has not provided specific analysis in their reply (See Remarks filed 04/18/2022 at page 6) regarding why the 101 rejection was incorrect. Accordingly, Examiner maintains the 101 rejection previously set forth in the non-final action mailed on 12/29/2021.
Lastly, Examiner has fully reconsidered the record and finds that the prior art made of record meets the amended language provided by Applicant. Please see the rejections below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US20140216453
to Whitcher (hereinafter “Whitcher”) in view of US20180132744 to Yu et al. (hereinafter “Yu”).
Regarding claim 1, Whitcher discloses a respiratory information acquisition device used for a
PSA type oxygen concentration device that operates by switching multiple adsorption cylinders, the respiratory information acquisition device comprising (Fig. 2 portable oxygen concentrator 10, processor 23, controller 21; Abstract discloses that a sensor is in communication with gas flowing through the delivery line and generates signals related to breathing characteristics of the subject; Paragraph 0064 discloses a PSA device):
	a sensor connected to an oxygen supply path of the PSA type oxygen concentration device and configured to measure a first pressure of a periodic pressure fluctuation in the oxygen supply path when oxygen is supplied to a patient from the PSA type oxygen concentration device and a second pressure of a periodic pressure fluctuation in the oxygen supply path when the oxygen is not supplied to the patient from the PSA type oxygen concentration device (Fig. 2 Pressure sensor 48, oxygen supply line 41, oxygen delivery valve 36, controller 21; Paragraph 0037 discloses that oxygen delivery valve 36 may allow airflow while open (constitutes first pressure fluctuation) and stops airflow while closed (constitutes second pressure fluctuation) during pulsed delivery, and the opening and closing of the valve is controlled by controller 21. Paragraph 0050 “pressure sensor 48 may be in fluid communication with gas flowing through delivery line 41 and may be used during pulse delivery mode. Sensor 48 may be configured to generate an output signal conveying information related to a breathing characteristic of the subject.”);  
	a control unit configured to (Fig. 2 controller 21); and
	obtain respiratory information about the patient (Paragraph 0038 discloses controller uses data from the pressure sensor which monitors the patient’s breathing flow).
	Whitcher does not disclose wherein a control unit matches phases of the first pressure and the second pressure, calculating a difference between the first pressure and the second pressure under the condition where the phases are matched, and obtaining information based on the difference of two parameters. However, Yu demonstrates it was known in the art before the effective filing date of the claimed invention to use a signal processing apparatus which has a phase confirmation means wherein the phases are matched (Fig. 1 physiological sign analysis system 110; Figs. 8 & 9 matching and marking on a first feature (waveform) 830, 930; steps 810, 920 and 820, 930 approaches are considered akin to detecting waveform information at a first pressure and a second pressure, then matching data of the two approaches.), and using a subtraction means to calculate differences between first and second signals of interest (Figs. 8 & 9 determining remainder features (waves) 860, 960 from input of matched features of waves, which would result in determination of patient information). Although Whitcher does not disclose the means for how the signal noise is removed for isolation of patient breathing information, the result remains the as Applicant’s invention (Whitcher at Paragraph 0058 discloses the controller has hardware/software which filters signals from the pressure sensor to determine patient respiratory information). Yu discloses signal processing used to compare, align, and subtract waveforms to gather desired information from a patient. The teachings of Yu would further reveal, and would predictably inform, how Whitcher removes of noise signals from the PSA device to gather patient respiratory information. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the software/hardware of the controller of Whitcher to
further include phase confirmation, matching and subtracting of non-necessary signals, as taught by Yu,
in order to provide data regarding the patient’s respiratory information (Fig. 8 & 9 steps 810, 820,
830, 860, 910, 920, 930, and 960).
Regarding claim 2, Whitcher in view of Yu discloses the respiratory information acquisition device of claim 1, but Whitcher does not disclose wherein in the matching of the phases, the control unit is further configured to calculate first data for one cycle of the periodic pressure fluctuation of the first pressure and second data for one cycle of the periodic pressure fluctuation of the second pressure, and match the phases based on the first data and second data. However, Yu demonstrates it was known in the art before the effective filing date of the claimed invention to use confirmation means for one cycle of data and then match the data for further processing (Fig. 1 physiological sign analysis system 110; Fig. 5 shows acquisition module 210 can function via any of the algorithms; Paragraph 0055 discloses Algorithm B pertains to waveform detection, matching, and subtraction of unneeded waveforms; Paragraph 0039 discloses that the acquisition module 210 may acquire physiological information in a complete cycle or in a certain time interval (e.g., a time window of 4s). Paragraph 0040 discloses acquisition module may use peak-to-peak intervals to observe physiological information. Waveforms are matched via matching step 930 from two different data acquisition parameters. Examiner notes that comparison of two cycles of data comprise the first data and second data.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to further modify the controller of Whitcher to acquire information
on a cycle basis and comparing the cycles, as taught by Yu, in order to provide an additional way to detect waveform information (Fig. 5 acquisition module 210; Paragraphs 0039, 0040, & 0059).
Regarding claim 3, Whitcher in view of Yu discloses the respiratory information acquisition device of claim 1, but Whitcher does not disclose wherein, in the matching of the phases, the control unit is further configured to detect a peak pressure for each of the first pressure and the second pressure, and match the phases at the peak pressures. However, Yu demonstrates it was known in the art before the effective filing date of the claimed invention to confirming and matching waveforms using peak pressure values (Fig. 1 physiological sign analysis system 110; Fig. 9 detecting peaks of information step 910. Phases are matched to map the peak determined in step 910 with the QRS wave determined in step 920.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to further modify the controller of Whitcher to include matching the
waveforms at peak pressures, as taught by Yu, in order to detect pressure over a breathing cycle (Fig. 9 steps 910, 920, 930). 
Regarding claim 4, Whitcher in view of Yu discloses the respiratory information acquisition device of claim 1, and Whitcher further discloses wherein the oxygen supply path comprises a switching valve for allowing or shutting a supply of the oxygen from the PSA type oxygen concentration device to the patient (Fig. 1 oxygen supply line 41, oxygen delivery valve 36; Paragraph 0037 discloses “Oxygen delivery valve 36 may be configured to control the flow of oxygen through an oxygen delivery passage or line 41 from reservoir 26 out of concentrator 10 to a subject.”)
Regarding claim 6, Whitcher discloses a respiratory information acquisition method comprising (Fig. 2 portable oxygen concentrator 10, processor 23, controller 21; Abstract discloses that a sensor is in communication with gas flowing through the delivery line and generates signals related to breathing
characteristics of the subject; Paragraph 0064 discloses a PSA device): 
	measuring, with a sensor connected to an oxygen supply path of a PSA type oxygen concentration device supplying an oxygen to a patient (Abstract discloses that a sensor is in communication with gas flowing through the delivery line and generates signals related to breathing
characteristics of the subject), a first pressure of a periodic pressure fluctuation in the oxygen supply
path when the oxygen is supplied to the patient from the PSA type oxygen concentration device and a second pressure of a periodic pressure fluctuation in the oxygen supply path when the oxygen is not supplied to the patient from the PSA type oxygen concentration device, wherein the PSA type oxygen device operates by switching multiple adsorption cylinders (Whitcher at Fig. 2 Pressure sensor 48, oxygen supply line 41, oxygen delivery valve 36, controller 21; Paragraph 0037 discloses that oxygen delivery valve 36 may allow airflow while open (constitutes first pressure fluctuation) and stops airflow while closed (constitutes second pressure fluctuation) during pulsed delivery, and the opening and closing of the valve is controlled by controller Paragraph 0050 “pressure sensor 48 may be in fluid communication with gas flowing through delivery line 41 and may be used during pulse delivery mode. Sensor 48 may be configured to generate an output signal conveying information related to a breathing characteristic of the subject.”); and 
	obtain respiratory information about the patient (Paragraph 0038 discloses controller/processor uses data from the pressure sensor which monitors the patient’s breathing flow).
	Whitcher does not disclose wherein a processor matches, subtracts and gathers information regarding two sets of data. However, Yu demonstrates it was known in the art before the effective filing date of the claimed invention to use a processor that matches phases of data and calculating a difference between data to obtain information about the patient (Fig. 8 matching and marking on a first feature (waveform) 830; steps 810 and 820 approaches are considered akin to detecting waveform information at a first pressure and a second pressure, then matching data of the two approaches.), and using a subtraction means to calculate differences between first and second signals of interest (Fig. 8 determining remainder features (waves) 860 from input of matched features of waves, which would result in determination of patient information). Although Whitcher does not disclose the means for how the signal noise is removed for isolation of patient breathing information, the result remains the as Applicant’s invention (Whitcher at Paragraph 0058 discloses the controller has hardware/software which filters signals from the pressure sensor to determine patient respiratory information). Yu discloses signal processing used to compare, align, and subtract waveforms to gather desired information from a patient. The teachings of Yu would further reveal, and would predictably inform, how Whitcher removes of noise signals from the PSA device to gather patient respiratory information.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the software/hardware of the processor of Whitcher to
further include phase confirmation, matching and subtracting of non-necessary signals, as taught by Yu,
in order to provide information about the patient’s respiratory information (Fig. 8 steps 810, 820, 830, &
860).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whitcher in view of Yu, as
applied to claim 1 above, and further in view of US20180140252 to Luxon et al. (hereinafter “Luxon”).
Regarding claim 5, Whitcher in view of Yu discloses the respiratory information acquisition device of claim 1, but does not disclose wherein the sensor comprises a fine differential pressure sensor. However, Luxon demonstrates it was known in the art before the effective filing date of the claimed invention to use an airway device equipped with a fine differential pressure sensor (Fig. 23 fine differential pressure sensor 2320, tubing 2314, 2316; Paragraph 0196 discloses the fine differential pressure sensor is in fluid communication with the tubings 2314 and 2316 which are located at two different points in the oxygen supply path.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to modify the differential pressure sensor of Whitcher to be a fine  differential pressure sensor, as taught by Luxon, in order to provide more sensitivity with respect to
pressure measurements (Fig. 23 fine differential pressure sensor 2320, tubing 2314 & 2316; Paragraphs
0196 & 0197). The location of the differential pressure of Whitcher is already has one end in
communication with a point of constant pressure (Fig. 2 left side of DP 40) and a point in the oxygen
supply path (Fig. 2 right side of DP 40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding PSA devices and processing signals associated with patient respiratory flow: US-20100300444-A1 to Decker; and US-20140007870-A1 to Franberg.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785